Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-12, 14-15, 17, 19, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claim 1, the limitation, “wherein the scintillating material is radiation hardened so that […]” is indefinite because radiation hardening is relative.  There is no benchmark against which to measure radiation hardening in this Application, and there is no particular level of radiation hardening claimed.  Thus it cannot be determined whether any particular scintillator is “radiation hardened” under the meaning of the claim.
	Regarding independent claim 11, the limitation “radiation hardening the scintillating material” is unclear because merely describing the intended output of a step does not describe the step with sufficient specificity to determine either what steps do or do not cause the material to become radiation hardened nor is “radiation hardened” sufficiently clear even as a description of the desired material state as it is relative.

	Dependent claims are rejected as containing the indefinite subject matter of their parent claims.
	Notwithstanding their inheritance of the indefinite subject matter of their independent claims, certain dependent claims have subject matter independently implication 35 U.S.C. 112.
	Regarding claims 11 and 29, 400 nm is a measurement of wavelength, rather than light output.
	Regarding claim 24, the descriptor “radiation hardened” remains insufficiently defined with respect to base materials, first fluors, and second fluors.  For the purposes of examination it will be considered that the particular species of material chosen for each ingredient by Applicant is an example of such a hardened ingredient, and where equivalent materials are used in the prior art those will likewise be deemed “radiation hardened.”
	Drawings
The drawings are objected to because:
In replacement figures Figs. 1 and 2, greyscale images are impermissible.  Black and white line drawings are required absent a petition for color photographs where those are necessary to understand the invention.  The Examiner notes that a petition requesting the acceptance of the photographs is DISMISSED.  The rule as stated in the decision is “The Office will accept photographs in utility and design applications, however, if photographs are the only practicable medium for illustrating the claimed invention.” In this case, the subject matter admits of a drawing, and replacement of the photograph by such a drawing is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Z.W.Bell et al., “Boron-Loaded Silicone Rubber Scintillators”, IEEE TRANSACTIONS ON NUCLEAR SCIENCE, VOL. 51, NO. 4, AUGUST 2004.
	Regarding claim 1, Bell discloses an apparatus for detecting high energy particles comprising: a scintillating material comprising a base material (Bell, Col. 2, “commercially available carborane-siloxane 
	Regarding claim 11, Bell discloses A method for creating a scintillating material, the method comprising: providing a base material; melting a primary fluor into the base material; melting a secondary fluor into the base material; and melting a curing agent into the base material; wherein the base material is selected from the group consisting of a siloxane material and a plastic. (Bell, Col. 2, under the heading “Sample Preparation”, none of the claimed steps can be done in solid phase)
	Regarding radiation hardening, see above with respect to 35 U.S.C. 112 and further Bell (Col. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 14-15, 17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. in view of Menge et al. (2011/0192981).
	Regarding claims 2-3 and 15-16, Bell lacks explicit teaching of the primary and secondary fluors are Bis-MSB and pTP, respectively.
	Menge teaches Bis-MSB and pTP as fluors solvable in polymer binder.  See Menge at [0070].
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use materials known to be suitable for a particular purpose.
	Regarding claims 15, claims 15 is rejected on the same grounds as claim 2 above, further HARDSIL is a proprietary form of siloxane material, and selecting it as suitable for use in an application based on its known properties would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.
	Regarding claim 20, the combination of Bell and Menge further teaches the step of pouring the base material into a mold.  (Bell, Col. 2, “disks were polymerized in glass vials, which had been coated with clear silicone grease as a release agent”)

	Regarding claim 21, the device of Bell has an output at 410 nm by the inclusion of dimethyl POPOP, or an emission between 360-380 nm with PPO dissolved in silicone without POPOP.  This is reasonably equivalent to the claimed emission at 400 nm.  Regarding the limitation requiring the device to be configured to survive irradiation of approximately 4 x 105 Gy, it is not clear what configuration is made to Applicant’s device to allow it to be so configured.  Therefore, it must be assumed that a similar device would have similar properties.  In this case, the use of siloxane as a base material provides Bell such radiation hardness as it has, and since that is in common with the examined Application, similar performance may be expected.
	Regarding claim 22, Bell further teaches the base material comprises a siloxane (Bell, Col. 2, note that silicone is a polymer of repeating units of siloxane)
	Regarding claim 23, Bell further teaches a phenyl-siloxane mixture (Bell, Col. 2, Section II, second full paragraph).  The claimed formula is for a polymer containing siloxane and phenyl groups.
	Regarding claim 24, Bell teaches the use of a siloxane containing base material (Bell, Col. 2, phenyl silicone mixture) and Menge teaches the use of Bis-MSB and pTP as fluors.  The radiation hardness of these materials is an inherent property.
	Regarding claim 25, claim 25 provides no structural feature by which to distinguish the claimed invention from the prior art.

Allowable Subject Matter
s 12, 26, 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 12 and 26, the prior art of record does not disclose heating the base material to between 65C and 100C before adding the first fluor and the second fluor.
	Regarding claim 27, claim 27 is indicated as containing allowable subject matter based on its dependence from claim 26.
	Regarding claims 28 and 29, the prior art of record does not disclose the particular steps described in the manufacture of a siloxane / bis-MSB / pTP scintillator body.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to the independent claims sufficiently clarify “radiation hardened.”  This is erroneous.  “Resistant to damage from high radiation doses” merely uses more words to contain the same amount of uncertainty with regard to degree.  How high must the dose be?  How much light must be produced after exposure compared to before exposure?  What was done to “harden” the material?  Is there any structural difference between “radiation hardened” siloxane with Bis-MSB and pTP therein as compared with the same materials as used in the prior art device?  There being no clear and unambiguous answers to these questions, the boundary of the claim is therefore likewise unclear.  All claims are therefore rejected as indefinite.
Applicant argues that Bell does not disclose a radiation hardened material.  Applicant summarizes the disclosure of Bell and claims that it is insufficient to determine whether the material is “radiation hardened” without setting forth any specific requirements for “radiation hardened” beyond a mere allegation that Bell does not meet them.  This is unpersuasive.  Bell specifically states that “silicone 
Applicant’s further arguments rely on the above, and are therefore fully addressed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884